ELECTRONIC RECORD
                                                                          \b5i~n

COA#       13-13-00128-CR                        OFFENSE:       22.01


           GARY PARKER v. THE STATE OF
STYLE:     texas                                 COUNTY:        Nueces

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   148th District Court


DATE: 11/13/14                   Publish: NO TCCASE#:           12-CR-2371-E (S2)




                        IN THE COURT OF CRIMINAL APPEALS


         GARY PARKER v. THE STATE OF
STYLE:   TEXAS

          hPPELL/{HT f>               Petition
                                                     CCA#:

                                                     CCA Disposition:
                                                                     H*S2'(¥
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      p ^ / 2-S/ 2PJ'S~                         SIGNED:                           PC:

JUDGE:        yA ££t^^*t-^'i_                        PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD